Name: Commission Regulation (EEC) No 932/93 of 20 April 1993 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 96/14 Official Journal of the European Communities 22. 4. 93 COMMISSION REGULATION (EEC) No 932/93 of 20 April 1993 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1 577/8 1 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 23 April 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. 0 OJ No L 321 , 21 . 11 . 1990, p . 6. 22. 4. 93 Official Journal of the European Communities No L 96/15 ANNEX Code CN code Description \ Amount of unit values per 100 kg net \ ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1 10 0701 90 59) New Potatoes 34'38 1379 257,39 67,02 226,54 9136 27,46 64129 75,31 27,14 1-20 0702 00 9o| Tomatoes 72 »03 2890 559,26 140,42 474,62 19142 57,53 134355 157,78 56,86 1.30 0703 10 19 Onions (other than seed) 24,26 973 181,64 47,29 159,87 6447 19,38 45255 53,14 19,15 1.40 0703 20 00 Garlic 189,13 7588 1415,85 368,68 1246,14 50259 151,07 352757 414,28 149,31 1.50 ex 0703 90 00 Leeks 50,01 2006 374,39 97,49 329,51 13289 39,94 93279 109,54 39,48 160 ex 0704 10 90 1 Cauliflowers 57&gt;81 2331 438&gt;81 113&gt;34 385,48 15133 43,14 104614 127,38 45,06 1.70 0704 20 00 Brussels sprouts 53,72 2 267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab- 31,38 1265 239,40 61,47 210,09 8126 23,42 54525 69,15 25,05 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 103,15 4138 772,23 201,08 679,67 27412 82,39 192400 225,95 81,43 (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 61,61 2471 461,20 120,09 405,92 16371 49,21 114907 134,94 48,63 1 110 0705 1 1 9o[ Cabbage lettuce (head lettuce) 74,32 2981 556,39 144,88 489,69 19750 59,36 138623 162,79 58,67 1.120 ex 0705 29 00 Endives 21,82 877 162,70 42,58 143,89 5 690 17,51 39262 47,92 17,72 1.130 ex 0706 10 00 Carrots 37,12 1 489 277,94 72,37 244,63 9 866 29,65 69249 81,32 29,31 1.140 ex 0706 90 90 Radishes 66,71 2676 499,44 130,05 439,57 17728 53,29 124435 146,13 52,67 L150 0707 00 191 Cucumbers 49'64 1991 371 &gt;63 96&gt;77 327&gt;09 13192 39&gt;65 92591 108 »74 39 »19 1 160 0708 10 9o| Peas (Pisum sativum) 296,42 11892 2219,00 577,81 1953,02 78768 236,76 552858 649,28 234,00 1.170 Beans : 1-1 70,1 0708 20 9oj fpCp"S ^Vigna SPP" Phaseolus 241,60 9693 1808,61 470,95 1591,82 64200 192,97 450610 529,19 190,73 U70"2 °7 °8  ¢ iSl Be3"5 (Phaseolus ssp vulga- 23 9 229 1 722,03 448,40 1 515,62 61127 183,74 429040 503,86 181,600708 20 90) rts var. Compressus Savt) ' ' ' ' 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 ^ 66,61 1.190 0709 10 00 Globe artichokes 164,61 6604 1 232,30 320,88 1 084,59 43743 131,48 307024 360,57 129,95 1 .200 Asparagus : 1.200.1 ex 0709 20 00  green 367,17 14730 2 748,60 715,71 2419,14 97567 293,27 684806 804,24 289,85 1.200.2 ex 0709 20 00  other 526,03 21024 3 913,81 1020,70 3 455,29 137215 418,45 976186 1149,14 431,29 1.210 0709 30 00 Aubergines (egg-plants) 102,65 4118 768,43 200,09 676,32 27277 81,99 191453 224,84 81,03 1.220 ex 0709 40 00 Ribbed celery (Apium graveo- 61,22 2456 458,30 119,33 403,36 16268 48,90 114184 134,09 48,33 lens var. dulce) 1.230 0709 51 30 Chantarelles 1419,0 57401 10720,9 2789,11 9463,39 362312 1059,4 2384427 3138,97 1 157,8 1.240 0709 60 10 Sweet peppers 90,04 3 612 674,08 175,52 593,28 23928 71,92 167945 197,23 71,08 1.250 0709 90 50 Fennel 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 1.260 0709 90 70 Courgettes 38,41 1614 304,72 78,38 267,79 8982 29,39 59164 88,32 27,15 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh 80,48 3228 602,47 156,88 530,26 21386 64,28 150104 176,28 63,53 (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 fresh 2.20 ex 0803 00 10 Bananas (other than plantains), 34,62 1388 259,16 67,48 228,09 9199 27,65 64569 75,83 27,33 fresh 2.30 ex 0804 30 00 Pineapples, fresh 53,60 2150 401,27 104,49 353,17 14244 42,81 99977 117,41 42,31 2.40 ex 0804 40 101 Avocadosfresh 134,16 5382 1004,29 261,51 883,91 35649 107,15 250217 293,85 105,91 ex 0804 40 90J No L 96/16 Official Journal of the European Communities 22. 4. 93 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 2.60 2.60.1 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.140.1 2.140.2 2.150 2.160 2.170 ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ]ex 0805 20 90 ] ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0809 10 00 0809 20 101 0809 20 90J ex 0809 30 00 Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi-san ­ guines  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro  other Apples Pears Pears  Nashi (Pyrus pyrifo ­ lia) Other Apricots Cherries Peaches 195,47 7842 1463,31 381,03 1287,91 51943 156,13 364580 428,16 154,31 33.33 1337 249,56 64,98 219,65 8858 26,62 62178 73,02 26,31 33.34 1337 249,65 65,00 219,72 8861 26,63 62199 73,04 26,32 23,55 944 176,29 45,90 155,16 6258 18,81 43923 51,58 18,59 I 68.35 2742 511,68 133,24 450,35 18163 54,59 127485 149,72 53,96 67,79 2719 507,48 132,14 446,65 18014 54,14 126438 148,48 53,51 57,58 2310 431,07 112,24 379,40 15301 45,99 107401 126,13 45,45 51,39 2062 384,75 100,18 338,63 13657 41,05 95859 112,57 40,57 25,47 1022 190,72 49,66 167,86 6770 20,35 47519 55,80 20,11 222,37 8921 1664,62 433,45 1465,09 59089 177,61 414737 487,07 175,54 28,78 1 154 215,49 56,11 189,66 7649 22,99 53690 63,05 22,72 58,76 2357 439,93 114,55 387,20 15616 46,94 109609 128,72 46,39 136,61 5481 1022,68 266,30 900,10 36302 109,12 254799 299,23 107,84 72,82 2921 545,14 141,95 479,80 19351 58,16 135821 159,51 57,48 72,25 2898 540,87 140,84 476,04 19199 57,71 134758 158,26 57,03 179,46 7199 1343,41 349,81 1 182,38 47687 143,34 334708 393,08 141,67 51,61 2070 386,35 100,60 340,04 13714 41,22 96259 113,04 40,74 133,09 5339 996,34 259,44 876,91 35367 106,30 248235 291,52 105,07 64,10 2572 479,91 124,96 422,38 17035 51,20 119569 140,42 50,61 149,80 6026 1 116,94 292,34 987,82 39062 120,27 269535 328,97 121,69 131,05 5272 977,14 255,75 864,18 34173 105,21 235798 287,79 106,46 89,15 3577 667,42 173,79 587,42 23691 71,21 166286 195,28 70,38 22. 4. 93 Official Journal of the European Communities No L 96/ 17 Code CN code Description L Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 127,57 5118 955,02 248,68 840,55 33900 101,90 237941 279,44 100,71 2190 0809 40 11 Plums 160'66 6 445 1 202&gt;71 313,17 1058,54 42692 128,32 299652 351,91 126,83 2 200 0810 10 9o} Strawberries 180,89 7257 1354,16 352,61 1 191,85 48069 144,48 337387 396,22 142,80 2.205 0810 20 10 Raspberries 1 056,9 42402 7911,84 2060,19 6963,49 280848 844,19 1971212 2315,00 834,36 2.210 0810 40 30 Fruit of the species Vaccinium 161,42 6779 1 268,11 329,16 1111,99 40501 123,65 249172 371,08 116,29 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 95,77 3842 716,98 186,69 631,04 25451 76,50 178634 209,78 75,61 Planch.) 2.230 ex 081090 80 Pomegranates 102,73 4108 767,46 199,44 680,79 27113 82,31 193169 224,15 81,76 2.240 ex 0810 90 80 Khakis (including Sharon 162,24 6509 1214,55 316,26 1068,97 43113 129,59 302603 355,37 128,08 fruit) 2.250 ex 0810 90 30 Lychees 78,61 3143 587,26 152,61 520,94 20747 62,99 147812 171,51 62,56